DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN201132032 (Refer to translation provided on IDS filed on 11/04/2019 – item no. 3 on foreign patent documents) in views of HRYBYK et al. (US 2013/0231889), and LIANG et al. (US 2012/0209532).
Regarding claim 1, CN201132032 discloses a step counting method for a treadmill, wherein the method is implemented by an electronic device located on the treadmill (page 1, abstract and Description field, lines 1-2; a counter (i.e., electronic device) is arranged on the electric running machine (i.e., treadmill)), and wherein the method comprises: 
collecting, using a sensor, a vibration signal generated when a user runs on the treadmill (page 2, lines 26-28; page 3, lines 1-8; page 4, lines 42-47; the treadmill is provided with a counter and vibration sensor that sense vibrations generated when user is running); and                
analyzing, the vibration signal to determine a quantity of exercise steps of the user on the treadmill (page 2, lines 26-28; page 3, lines 1-8; page 4, lines 42-47; the counter may determine a count result (i.e., quantity of steps) based on the sensed vibrations).
But, CN 201132032 does not particularly disclose an acceleration sensor and analyzing, based on the quantity of crests having peaks greater than a preset threshold and using a time-frequency analysis algorithm to determine the quantity of steps. 
However, Liang teaches an acceleration sensor and analyzing, based on the quantity of crests having peaks greater than a preset threshold to determine the quantity of steps (p. [0006]; The device has an acceleration sensor for detecting the vertical vibrations (in the Z-axis, for example) caused by the user during a walk or run to obtain several peak values (i.e., crests). A threshold peak value is also set in the tri-axis acceleration pedometer. Therefore, the detected peak values and the threshold peak values are compared to see how many peak values are greater than the threshold peak value, thereby determining the number of steps). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify CN 201132032 with the teachings of Liang, since the use of an acceleration sensor to collect data regarding movement (e.g., vibrations) is well known in the art, and further the peak values (i.e., crests) greater than a threshold value represent the number of steps. 
Further, Hrybyk teaches analyzing the vibrations using a time-frequency analysis algorithm to determine the quantity of steps (p. [0025]; Hrybyk teaches a device that includes an acceleration sensor/accelerometer to collect data as a user’s move; p. [0027], [0049] - the accelerometer data may be analyzed using a frequency based estimation technique to determine the user’s frequency of steps, the navigation platform may perform a Fast Fourier Transform (i.e., time-frequency analysis algorithm) of the accelerometer data to determine the frequency of steps). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of CN 201132032 and Liang with the teachings of Hrybyk, since the use of a time-frequency analysis algorithm on the collected accelerometer data would provide a more accurate estimation of the user’s step count/rate compared to conventional methods (p. [0027], lines 13-end). 
Regarding claim 5, the combination of CN 201132032,  Hrybyk, and Liang  disclose the method of claim 1, CN 201132032  discloses wherein before the collecting the vibration signal generated when the user runs on the treadmill, the method further comprises identifying that the electronic device is in treadmill mode, wherein the treadmill mode indicates that the electronic device is located on the treadmill (page 1, abstract and Description field, lines 1-2; a counter (i.e., electronic device) is arranged on the electric running machine (i.e., treadmill)).
Regarding claim 9, CN 201132032 discloses an electronic device (page 1, abstract and Description field, lines 1-2; a counter arranged on the treadmill), wherein the electronic device comprises; 
a sensor configured to collect a vibration signal generated when a user runs on a treadmill and the electronic device is placed on the treadmill (abstract; page 2, lines 26-28; page 3, lines 1-8; page 4, lines 42-47; counter is arranged on the treadmill and includes vibration sensor that sense vibrations generated when user is running); 
memory configured to store a software program; at least one processor coupled to the acceleration sensor and the memory and configured to execute the software program stored in the memory to (abstract; these are inherent given that the reference discloses an electric machine and process which requires a processor and instructions stored in a memory to perform the process); 
instruct the sensor to collect the vibration signal generated when the user runs on the treadmill (page 2, lines 26-28; page 3, lines 1-8; page 4, lines 42-47; the treadmill is provided with a counter and vibration sensor that sense vibrations generated when user is running); and 
analyze, the vibration signal to determine a quantity of exercise steps of the user on the treadmill (page 2, lines 26-28; page 3, lines 1-8; page 4, lines 42-47; the counter may determine a count result (i.e., quantity of steps) based on the sensed vibrations).
But, CN 201132032 does not particularly disclose an acceleration sensor and analyzing, based on the quantity of crests having peaks greater than a preset threshold and using a time-frequency analysis algorithm to determine the quantity of steps. 
However, Liang teaches an acceleration sensor and analyzing, based on the quantity of crests having peaks greater than a preset threshold to determine the quantity of steps (p. [0006]; The device has an acceleration sensor for detecting the vertical vibrations (in the Z-axis, for example) caused by the user during a walk or run to obtain several peak values (i.e., crests). A threshold peak value is also set in the tri-axis acceleration pedometer. Therefore, the detected peak values and the threshold peak values are compared to see how many peak values are greater than the threshold peak value, thereby determining the number of steps). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify CN 201132032 with the teachings of Liang, since the use of an acceleration sensor to collect data regarding movement (e.g., vibrations) is well known in the art, and further the peak values (i.e., crests) greater than a threshold value represent  the number of steps. 
Further, Hrybyk teaches analyzing the vibrations using a time-frequency analysis algorithm to determine the quantity of steps (p. [0025]; Hrybyk teaches a device that includes an acceleration sensor/accelerometer to collect data as a user’s move; p. [0027], [0049] - the accelerometer data may be analyzed using a frequency based estimation technique to determine the user’s frequency of steps, the navigation platform may perform a Fast Fourier Transform (i.e., time-frequency analysis algorithm) of the accelerometer data to determine the frequency of steps). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of CN 201132032 and Liang with the teachings of Hrybyk, since the use of a time-frequency analysis algorithm on the collected accelerometer data would provide a more accurate estimation of the user’s step count/rate compared to conventional methods (p. [0027], lines 13-end). 
Regarding claim 13, the combination of CN 201132032, Hrybyk, and Liang disclose the electronic device of claim 9, CN 201132032  wherein the processor is further configured to identify, before the vibration signal is collected using the acceleration sensor, that the device is in a treadmill mode that indicates that the electronic device is located on the treadmill (page 1, abstract and Description field, lines 1-2; a counter (i.e., electronic device) is arranged on the electric running machine (i.e., treadmill)).
Regarding claim 17, CN 201132032 discloses a non-transitory computer-readable storage 
medium, wherein the computer-readable storage medium stores a software program that, when executed by one or more processors (abstract; these are inherent given that the reference discloses an electric machine and process which requires a processor and instructions stored in a memory to perform the process) of an electronic device (page 1, abstract and Description field, lines 1-2; a counter arranged on the treadmill), causes the electronic device, to: 
cause a sensor to collect a vibration signal generated when a user runs on a treadmill (abstract; page 2, lines 26-28; page 3, lines 1-8; page 4, lines 42-47; counter is arranged on the treadmill and includes vibration sensor that sense vibrations generated when user is running); and 
analyze, the vibration signal to determine a quantity of exercise steps of the user on the treadmill (page 2, lines 26-28; page 3, lines 1-8; page 4, lines 42-47; the counter may determine a count result (i.e., quantity of steps) based on the sensed vibrations).
But, CN 201132032 does not particularly disclose an acceleration sensor and analyzing, based on the quantity of crests having peaks greater than a preset threshold and using a time-frequency analysis algorithm to determine the quantity of steps. 
However, Liang teaches an acceleration sensor and analyzing, based on the quantity of crests having peaks greater than a preset threshold to determine the quantity of steps (p. [0006]; The device has an acceleration sensor for detecting the vertical vibrations (in the Z-axis, for example) caused by the user during a walk or run to obtain several peak values (i.e., crests). A threshold peak value is also set in the tri-axis acceleration pedometer. Therefore, the detected peak values and the threshold peak values are compared to see how many peak values are greater than the threshold peak value, thereby determining the number of steps). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify CN 201132032 with the teachings of Liang, since the use of an acceleration sensor to collect data regarding movement (e.g., vibrations) is well known in the art, and further the peak values (i.e., crests) greater than a threshold value represent  the number of steps. 
Further, Hrybyk teaches analyzing the vibrations using a time-frequency analysis algorithm to determine the quantity of steps (p. [0025]; Hrybyk teaches a device that includes an acceleration sensor/accelerometer to collect data as a user’s move; p. [0027], [0049] - the accelerometer data may be analyzed using a frequency based estimation technique to determine the user’s frequency of steps, the navigation platform may perform a Fast Fourier Transform (i.e., time-frequency analysis algorithm) of the accelerometer data to determine the frequency of steps). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of CN 201132032 and Liang with the teachings of Hrybyk, since the use of a time-frequency analysis algorithm on the collected accelerometer data would provide a more accurate estimation of the user’s step count/rate compared to conventional methods (p. [0027], lines 13-end). 

5.	Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN201132032 in views of HRYBYK et al., LIANG et al., and SHIMAOKA et al. (US 2009/0299691).
Regarding claim 2, the combination of CN201132032, Hrybyk, and Liang disclose the step counting method of claim 1, but does not particularly disclose wherein before analyzing the vibration signal to determine the quantity of exercise steps of the user on the treadmill, the step counting method further comprises denoising the vibration signal.
However, Shimaoka teaches before the analyzing the vibration signal to determine the quantity of exercise steps of the user on the treadmill, the step counting method further comprises denoising the vibration signal (p. [0034]-[0035]; Shimaoka teaches a pedometer function that has a step count detection sensor that detects vibrations from mobile phone and calculates number of steps based on the vibration due to user’s walking or running; in order to specify the number of steps due to user’s walking or running accurately, it is therefore necessary to remove the irregular vibrations as noise (i.e., denoising) from the detected value). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of CN 201132032, Hrybyk, and Liang with the teachings of Shimaoka, in order to improve the accuracy of the step count determination.
Regarding claim 10, the combination of CN201132032, Hrybyk, and Liang disclose the electronic device of claim 9, but does not particularly disclose wherein before analyzing the vibration signal to determine the quantity of exercise steps of the user on the treadmill, the processor is further configured to denoise the vibration signal. 
However, Shimaoka teaches wherein before analyzing the vibration signal to determine the quantity of exercise steps of the user on the treadmill, the processor  is further configured to denoise the vibration signal (p. [0034]-[0035]; Shimaoka teaches a pedometer function that has a step count detection sensor that detects vibrations from mobile phone and calculates number of steps based on the vibration due to user’s walking or running; in order to specify the number of steps due to user’s walking or running accurately, it is therefore necessary to remove the irregular vibrations as noise (i.e., denoising) from the detected value). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of CN 201132032, Hrybyk, and Liang, with the teachings of Shimaoka, in order to improve the accuracy of the step count determination.
Regarding claim 18, the combination of CN201132032, Hrybyk, and Liang disclose the non-transitory computer-readable storage medium of claim 17, but does not particularly disclose wherein the software program causes the electronic device to analyze the vibration signal at least in part by causing the electronic device to denoise the vibration signal.
However, Shimaoka teaches software program that causes the electronic device to analyze the vibration signal at least in part by causing the electronic device to denoise the vibration signal (p. [0034]-[0035]; Shimaoka teaches a pedometer function that has a step count detection sensor that detects vibrations from mobile phone and calculates number of steps based on the vibration due to user’s walking or running; in order to specify the number of steps due to user’s walking or running accurately, it is therefore necessary to remove the irregular vibrations as noise (i.e., denoising) from the detected value). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of CN 201132032, Hrybyk, and Liang with the teachings of Shimaoka, in order to improve the accuracy of the step count determination.

6.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN201132032 in views of HRYBYK et al., LIANG et al., and PYLES et al. (US 2005/0272564).
Regarding claim 6, the combination of CN201132032, Hrybyk, and Liang disclose the step-counting method of claim 1, but does not particularly disclose wherein after analyzing the vibration signal to determine the quantity of exercise steps of the user on the treadmill, the step counting method further comprises: updating the quantity of exercise steps of the user that is recorded in the electronic device; and notifying the user of an updated quantity of exercise steps of the user.
However, Pyles teaches updating the quantity of exercise steps of the user that is recorded in the electronic device; and notifying the user of an updated quantity of exercise steps of the user (p. [0037]; As the user exercises on the equipment 400, current cumulative step count data 312 will be periodically communicated to the console 300 from the step counter 200. The console display 310 may be updated with the current step count 312 from the step counter 200 every 10 steps or at some other frequency depending on the particular version of the apparatus 100 employed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of CN 201132032, Hrybyk, and Liang, with the teachings of Pyles, since such a modification would provide the user with information regarding the current step count.
Regarding claim 14, the combination of CN201132032, Hrybyk, and Liang disclose the electronic device of claim 9, but does not particularly disclose wherein the processor is further configured to: update, after analyzing the vibration signal to determine the quantity of exercise steps of the user on the treadmill, the quantity of exercise steps of the user that is recorded in the memory; and notify the user of an updated quantity of exercise steps of the user.
However, Pyles teaches the processor is further configured to: update, after analyzing the vibration signal to determine the quantity of exercise steps of the user on the treadmill, the quantity of exercise steps of the user that is recorded in the memory; and notify the user of an updated quantity of exercise steps of the user (p. [0037];  As the user exercises on the equipment 400, current cumulative step count data 312 will be periodically communicated to the console 300 from the step counter 200. The console display 310 may be updated with the current step count 312 from the step counter 200 every 10 steps or at some other frequency depending on the particular version of the apparatus 100 employed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of CN 201132032, Hrybyk, and Liang with the teachings of Pyles, since such a modification would provide the user with information regarding the current step count.

Allowable Subject Matter
7.	Claims 3, 4, 7, 8, 11, 12, 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643